Citation Nr: 0817406	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a fracture of the left malleolus with osteoarthritis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1975 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The residuals of a fracture of the left malleolus with 
osteoarthritis are moderate limitation of motion and pain.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a fracture of the left malleolus with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010 and 5271 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2004 and in March 2006.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which includes evidence in his possession 
that pertained to the claim.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim)); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the applicable rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  For this reason, the deficiency 
as to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained VA records, and the veteran 
has been afforded VA examinations in March 2004 and in August 
2007.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
August 2007, the veteran informed VA stated that he did not 
have any additional information or evidence to submit.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, the criterion for the 
next higher, 20 percent, is marked limitation of motion, 
which is the maximum schedular rating. 

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees, is 30 percent 
disabling. 

Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Background

The service medical records show that in September 1976 the 
veteran injured his left ankle.  X-rays revealed a fracture 
of the lateral malleolus at the joint plateau with widening 
of the medial joint mortise. 

After service in a rating decision in January 1978, the RO 
granted service connection and assigned a noncompensable 
rating Diagnostic Code 5271. 

The current claim for increase was received at the RO in 
January 2004. 

VA records show that in January 2004 the veteran complained 
of left ankle pain with walking and running.  X-rays revealed 
a slight deformity of the distal fibula and an irregularity 
of the tibial aspect of the talus, consistent with the prior 
injury.  



On VA examination in March 2004, the veteran complained of 
constant, progressively worsening left ankle pain with 
difficulty walking.  The veteran indicated that he had to 
stand while teaching, which increased his pain.  He stated 
that he could not run and that he could not walk more than 1 
to 3 blocks on a bad day.  He stated that he wore an ankle 
brace when he walked.  

On physical examination the veteran walked with a moderately 
antalgic gait, favoring his left leg.  He was able to stand 
on his toes but not walk on his toes.  He wore an elastic 
brace on his left ankle.  The ankles were equal in 
circumference. Both ankles had mild synovial hypertrophy.  
There was 1.5 cm. of atrophy of the left calf.  Left ankle 
dorsiflexion was to 15 degrees and plantar flexion was to 25 
degrees, inversion was to 30 degrees, and eversion was to 15 
degrees.  He had mild laxity and tenderness of the ankle.  
There was an additional functional loss of 20 percent due to 
factors under 38 C.F.R. §§ 4.40, 4.45.  X-rays revealed 
normal bony mineralization and evidence of an old injury of 
the medial malleolus and osteoarthritis, but no acute 
fracture or subluxation.  

In a rating decision in March 2004, the RO increased the 
rating for the left ankle to 10 percent under Diagnostic Code 
5271, effective from the date of receipt of the claim for 
increase.  The veteran appealed the 10 percent rating, and 
the appeal is now before the Board. 

VA records show that in March 2007 it was noted that veteran 
power walked for about 45 minutes almost every day. He also 
biked and hiked on weekends.  

On VA examination in August 2007, the veteran complained of 
left ankle pain with severe pain lasting from 3 hours to the 
whole day.  He stated that during flare-ups of pain he was 
not able to carry 20 lbs. or more, that he was limited in 
walking, and that he could not stand comfortably for more 
than 10 minutes.  He stated that at home he did not run or 
engage in physical activities.  He indicated that he had not 
lost any time from work, although some days he telecommuted 
because of ankle pain.    

On physical examination, the veteran walked with a very mild 
antalgic gait.  He used an elastic support on his left ankle.  
He was not able to walk on his toes.  He could walk on his 
heels but with some pain.  On three attempts, left ankle 
dorsiflexion was to 15 degrees and plantar flexion was to 20 
degrees.  Inversion was to 25 degrees, and eversion was to 5 
degrees with a complaint of pain.  He had pain on 
manipulation of the ankle with no obvious laxity.  There was 
marked tenderness, particularly with palpation of the lateral 
malleolus and moderate swelling of the ankle.  There was no 
change in the range of motion on repetitive testing. 

Analysis

As for limitation of motion, on VA examinations in 2004 and 
in 2007, dorsiflexion was in the range of 12 to 15 degrees, 
considering functional loss due to pain, weakness to include 
mild laxity and atrophy, and repetitive movement, which 
equates to about 60 percent of normal dorsiflexion.  Plantar 
flexion was to 20 degrees each time, considering functional 
loss due to pain, weakness, and repetitive movement, which 
equates to over 40 percent of normal plantar flexion.  

Although the veteran has indicated that his physical 
activities are limited, in March 2007, he related that he 
power walked for about 45 minutes almost every day and he 
also biked and hiked on weekends. 

Considering the degrees of limitation of dorsiflexion and of 
plantar flexion and additional functional loss due to pain 
and weakness, the objective findings do not equate to or more 
nearly approximate marked limitation motion of the ankle 
under Diagnostic Code 5271.

Accordingly, the preponderance of the evidence is against the 
claim for increase under Diagnostic Code 5271, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance under 38 
C.F.R. § 3.321(b)(1), the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, disability picture is not so exceptional or unusual as 
to render impractical the application of the regular 
schedular criteria in the absence of frequent periods of 
hospitalization or marked interference with employment to 
refer the case for consideration of an extraschedular rating.



ORDER

A rating higher than 10 percent for residuals of a fracture 
of the left malleolus with osteoarthritis is denied.  




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


